         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 1 of 70


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                FCS Fox Commercial Services, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  4300 S. Congress Avenue, Ste. 101
                                  Austin, TX 78745
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Travis                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.foxcommercialservices.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 2 of 70
Debtor    FCS Fox Commercial Services, LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must                               debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against            Yes.
     the debtor within the last 8
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number

10. Are any bankruptcy cases              No
    pending or being filed by a           Yes.
    business partner or an
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known


Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 3 of 70
Debtor   FCS Fox Commercial Services, LLC                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 4 of 70
Debtor    FCS Fox Commercial Services, LLC                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on     02/26/2021
                                                  MM / DD / YYYY


                             X                                                                            Thomas Kim
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X     /s/ Michael P. Ridulfo                                                  Date    02/28/2021
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Michael P. Ridulfo
                                 Printed name

                                 Kane Russell Coleman Logan PC
                                 Firm name

                                 901 Main Street, Suite 5200
                                 Dallas, TX 75202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     713-425-7442                  Email address      mridulfo@krcl.com

                                 16902020 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 5 of 70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 6 of 70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 7 of 70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 8 of 70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 9 of 70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 10 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 11 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 12 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 13 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 14 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 15 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 16 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 17 of
                                        70
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 18 of
                                        70




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  In re:                                            §           Chapter 17
                                                    §
  FCS FOX COMMERCIAL SERVICES, LLC                  §           Case No. 21-________
                                                    §
                 Debtor.                            §

      GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
     AND DISCLAIMER REGARDING DEBTORS' SCHEDULES AND STATEMENTS



                                             Introduction

          On February 15, 2021 (the “Petition Date”), FCS Fox Commercial Services, LLC (“Fox”)
  (each a “Debtor,” collectively, the “Debtors”) filed voluntary petitions for relief under Chapter 7 of
  Title 11 of the United States Code (the “Bankruptcy Code”).

          Pursuant to the requirements of Bankruptcy Code Section 521 and Rule 1007 of the Federal
  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors, with the assistance of their
  advisors, have filed their respective Schedules of Assets and Liabilities (the “Schedules”) and
  Statements of Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the
  Western District of Texas (the “Bankruptcy Court”).

         Mr. Thomas Kim is the Chief Restructuring Officer of the Debtor and has signed each of the
  Schedules and Statements. In reviewing and signing the Schedules and Statements, Mr. Kim has relied
  upon the efforts, statements and representations of various personnel employed by the Debtors. Mr.
  Kim has not (and could not have) personally verified the accuracy of each statement and
  representation contained in the Schedules and Statements, including statements and representations
  concerning amounts owed to creditors. Additionally, the Debtor's books and records are in the
  possession of Fox Industries, LLC and the Debtor or its professionals do not have access to them.

         These Global Notes, Methodology and Specific Disclosures Regarding the Debtor's Schedules
  of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”) pertain to, are
  incorporated by reference in and comprise an integral part of each of the Debtor's Schedules and
  Statements. The Global Notes should be referred to and reviewed in connection with any review of
  the Schedules and Statements.

         The Schedules and Statements do not purport to represent financial statements prepared in
  accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),While the
  Debtor have made every reasonable effort to ensure that the Schedules and Statements are as accurate
  and complete as possible under the circumstances, based on information that was available to it at the
  time of preparation, subsequent information, or discovery may result in material changes to these
  Schedules and Statements, and inadvertent errors or omissions may have occurred. Accordingly, the

  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                     PAGE 1 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                               8232630v1 (72692.00002.000)
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 19 of
                                        70


  Debtor expressly reserves all rights to amend, clarify, and modify any aspect of the Schedules and
  Statements in any manner at any time. Because the Schedules and Statements contain unaudited
  information, which is subject to further review, verification, and potential adjustment, there can be no
  assurance that these Schedules and Statements are complete.

          Accordingly, in reviewing and signing the Schedules and Statements, Mr. Kim necessarily
  relied upon the efforts, statements, and representations of the Debtor' other personnel and advisors.
  Mr. Kim has not (and could not have) personally verified the accuracy of each statement and
  representation contained in the Schedules and Statements, including, but not limited to, statements
  and representations concerning amounts owed to creditors, classification of such amounts, and
  respective creditor addresses.

          These Global Notes supplement and are in addition to any specific notes contained in each
  Debtor's respective Schedules or Statements. Furthermore, the fact that the Debtor have prepared
  these Global Notes or specific notes with respect to each individual Debtor's Schedules and
  Statements and not to those of another should not be interpreted as a decision by the Debtor to
  exclude the applicability of such Global Notes or specific notes to any of the Debtor' other Schedules
  and Statements, as appropriate. Disclosure of information in one or more Schedules, one or more
  Statements, or one or more exhibits or attachments to the Schedules or Statements, even if incorrectly
  placed, shall be deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.
  All amounts stated in these Global Notes or the Schedules and Statements are reflected in U.S. dollars.

  1.     Information as of Petition Date. To the best of the Debtor' knowledge, the information
         provided herein represents the asset data, including available cash, of the Debtor as of the
         Petition Date. All other information including trade liabilities and principal and accrued
         interest on funded debt are provided as of the Petition Date. Amounts ultimately realized may
         vary from net book value (or whatever value is ascribed) and such variance may be material.
         Accordingly, the Debtor reserve all of their rights to amend or adjust the value of each asset
         set forth herein. In addition, the amounts shown for total liabilities exclude items identified
         as "unknown," "disputed," "contingent," "unliquidated," or "undetermined," and, thus,
         ultimate liabilities may differ materially from those stated in the Schedules and Statements.

  2.     General Reservation of Rights. Reasonable efforts have been made to prepare and file
         complete and accurate Schedules and Statements; however, inadvertent errors or omissions
         may exist. The Debtor reserve all rights to amend or supplement the Schedules and
         Statements from time to time, in all respects, as may be necessary or appropriate, including:
         the right to amend the Schedules and Statements with respect to any claim (as defined in
         Bankrutpcy Code § 101(5), a "claim") description, designation, or Debtor against which the
         claim is asserted; dispute or otherwise assert offsets or defenses to any claim reflected in the
         Schedules and Statements as to amount, liability, priority, status, or classification; subsequently
         designate any claim as "disputed," "contingent," or "unliquidated;" or object to the extent,
         validity, enforceability, priority, or avoidability of any claim. Any failure to designate a claim
         in the Schedules and Statements as "disputed," "contingent," or "unliquidated" does not
         constitute an admission by the Debtor that such claim or amount is not "disputed,"
         "contingent," or "unliquidated." Listing a claim does not constitute an admission of (a) liability
         or (b) amounts due or owed, if any, by the Debtor against which the claim is listed or against
         any of the Debtor. Furthermore, nothing contained in the Schedules and Statements shall
         constitute a waiver of rights with respect to these chapter 11 cases, including issues involving

  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                       PAGE 2 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                                  8232630v1 (72692.00002.000)
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 20 of
                                        70


        claims, substantive consolidation, defenses, equitable subordination, or causes of action arising
        under the provisions of chapter 5 of the Bankruptcy Code or any other relevant
        nonbankruptcy laws to recover assets or avoid transfers. Any specific reservation of rights
        contained elsewhere in the Global Notes does not limit in any respect the general reservation
        of rights contained in this paragraph.

  3.    Recharacterization. The Debtor have made reasonable efforts to correctly characterize,
        classify, categorize, and designate the claims, assets, executory contracts, unexpired leases, and
        other items reported in the Schedules and Statements. However, due to the complexity and
        size of the Debtor' business, the desire to file the Schedules and Statements without further
        extensions of time, and related reasons, the Debtor may have improperly characterized,
        classified, categorized, or designated certain items. The Debtor thus reserve all rights to
        recharacterize, reclassify, recategorize, redesignate or otherwise adjust items reported in the
        Schedules and Statements at a later time as necessary or appropriate as additional or more
        accurate information becomes available. Further, with regard to Schedule E/F, Part 1
        (creditors with Priority claims), the Debtor have used their best efforts to designate the
        appropriate sub-section of 507(a), but reserve the right to amend such designation should
        same be necessary.

  4.    Excluded Assets and Liabilities. The Debtor have excluded certain categories of assets and
        liabilities from the Schedules and Statements and certain accrued expenses. The Debtor have
        also excluded rejection damage claims of counterparties to executory contracts and unexpired
        leases that may be rejected (if any), to the extent such damage claims exist. In addition, certain
        immaterial or de minimis assets and liabilities may have been excluded.

  5.    Intellectual Property Rights. Exclusion of certain intellectual property, if any, shall not be
        construed to be an admission that such intellectual property rights have been abandoned, have
        been terminated, otherwise have expired by their terms, or have been assigned or otherwise
        transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of
        certain intellectual property, if any, shall not be construed to be an admission that such
        intellectual property rights have not been abandoned, have not been terminated, otherwise
        have not expired by their terms, or have not been assigned or otherwise.

  6.    Attachments and Exhibits. The Debtor have included an attachment after certain of the
        Schedules to which more room is needed to properly answer the respective question; the
        Debtor have done similarly for the Statements. In addition, to the extent necessary, the
        Debtor have attached an Exhibit at the end of the Schedule or Statement, as applicable, where
        necessary to attach information from the Debtor, which required a complete spreadsheet or
        chart. Accordingly, additional information is included as Attachments and Exhibits as
        referenced in the Schedule and Statements.

  7.    Estimates and Assumption. Preparation of the Schedules and Statements requires the
        Debtor to make estimates and assumptions that affect the reported amounts of assets and
        liabilities, the disclosures of contingent assets and liabilities on the Schedules and Statements,
        and the reported amounts of revenues and expenses during the reporting period. The Debtor
        reserve all rights to include any corrections and adjustments.



  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                     PAGE 3 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                                8232630v1 (72692.00002.000)
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 21 of
                                        70


  8.    Totals. All totals that are included in the Schedules and Statements represent totals of all
        known amounts included in the Schedules and Statements. To the extent there are unknown,
        disputed, contingent, unliquidated, or otherwise undetermined amounts, the actual total may
        be different than the listed total.

  9.    Unliquidated Amounts. Claims with zero amounts and/or unknown amounts, as well as
        asset values that could not be readily quantified by the Debtor, are scheduled as "unliquidated"
        or "unknown". Amounts listed as zero are either $0.00, unliquidated, or undetermined. The
        description of an amount as "unknown" is not intended to reflect upon the materiality of such
        amount.

  10.   Unknown or Undetermined Amounts. Some of the scheduled liabilities may be unknown
        and unliquidated at this time, and the value of certain scheduled assets may be unknown. In
        such instances, the amounts may be listed as "Unknown" or "Undetermined." Accordingly,
        the Schedules and the Statements may not accurately reflect the aggregate amount of the
        Debtor' liabilities or assets.

  11.   Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtor
        may not have listed all of their causes of action or potential causes of action against third-
        parties as assets in the Schedules and Statements. The Debtor reserve all of their rights with
        respect to any claims or causes of action (including, but not limited to, avoidance actions
        arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-
        bankruptcy laws to recover assets), controversy, right of setoff, cross claim, counterclaim, or
        recoupment and any claim on contracts or for breaches of duties imposed by law or in equity,
        demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
        account, defense, power, privilege, license, and franchise of any kind or character whatsoever,
        known, unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
        liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly
        or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
        law or in equity, or pursuant to any other theory of law (collectively, "Causes of Action") they
        may have, and neither the Global Notes nor the Schedules and Statements shall be deemed a
        waiver of any claims or Causes of Action or in any way prejudice or impair the assertion of
        such claims or Causes of Action.

  12.   Credits and Adjustments. The claims of individual creditors for, among other things, goods,
        products or services are listed as amounts entered on the Debtor' books and records and may
        not reflect credits, allowances or other adjustments due from such creditors to the Debtor.
        The Debtor reserve all of their rights respecting such credits, allowances and other
        adjustments.

  13.   Payments. Prior to the Petition Date, the Debtor maintained a cash management and
        disbursement system in the ordinary course of their businesses. Although efforts have been
        made to attribute open payable amounts to the correct legal entity, the Debtor reserve the
        right to modify or amend their Schedules and Statements to attribute any payments to a
        different legal entity, if appropriate.

  14.   Global Notes Controlling. In the event that the Schedules and Statements differ from these
        Global Notes, the Global Notes shall control. Neither the Debtor nor their agents and/or

  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                      PAGE 4 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                                 8232630v1 (72692.00002.000)
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 22 of
                                        70


         attorneys guarantee or warrant the accuracy, completeness, or correctness of the data that is
         provided in these Global Notes or in the Schedules and Statements, and neither is liable for
         any loss or injury arising out of or caused in whole or in part by the acts, errors of omissions,
         whether negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
         communication or delivering the information herein. While every effort has been made to
         provide accurate and complete information herein, inadvertent errors or omissions may exist.
         The Debtor and their agents, attorneys, and advisors expressly do not undertake any obligation
         to update, modify, revise or re-categorize the information provided herein, or to notify any
         third party should the information be updated, modified, revised or re-categorized. In no
         event shall the Debtor or their agents, attorneys, and advisors be liable to any third party for
         any direct, indirect, incidental, consequential or special damages (including, but not limited to,
         damages arising from the disallowance of a potential claim against the Debtor or damages to
         business reputation, lost business or lost profits), whether foreseeable or not and however
         caused, even if the Debtor or its agents, attorneys and advisors are advised of the possibility
         of such damages.

  15.    Headings. The headings/titles of the paragraphs in these Global Notes are included for
         reference only and do not control, affect, or modify the text of these Global Notes.

        SPECIFIC DISCLOSURES REGARDING SCHEDULES AND STATEMENTS

  16.    Statements Part 2, #3. The Debtor' bankruptcy professionals and insiders, intercompany
         transactions, wage garnishments, and donations are not included in the payments to creditors
         set forth in item #3 of the Statements. Such aforementioned payments, if any, are included
         in the following locations within the Statements: (i) payments to bankruptcy professionals are
         listed in item #11; (ii) payments to insiders are listed in item #4; and (iii) intercompany
         transactions intercompany transactions are listed in item #4, if any. The listing of any
         individual or entity as an insider does not constitute an admission or determination that any
         such individual is or is not an insider.

         Any information not disclosed by the Debtor is because the Debtor's books and records are
         in possession with Fox Industries, LLC and the Debtor and its professionals do not have
         access to it.

  17.    Statements #4. The Debtor have attempted to include all payments made on or within 12
         months before the Petition Date to any individual or entity deemed an "insider," as that term
         is defined in Bankruptcy Code § 101(31). The listing or omission of a party as an insider for
         purposes of the Schedules and Statements is for informational purposes and is not intended
         to be, nor should it be, construed as an admission that those parties are insiders for purpose
         of Bankruptcy Code § 101(31). Information regarding the individuals or entities listed as
         insiders in the Schedules and Statements may not be used for: (a) the purposes of determining
         (i) control of the Debtor; (ii) the extent to which any individual or entity exercised management
         responsibilities or functions; (iii) corporate decision-making authority over the Debtor; or (iv)
         whether such individual or entity could successfully argue that it is not an insider under
         applicable law, including the Bankruptcy Code and federal securities laws, or with respect to
         any theories of liability or (b) any other purpose. Furthermore, certain of the individuals or
         entities identified as insiders may not have been insiders for the entirety of the 12-month


  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                      PAGE 5 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                                 8232630v1 (72692.00002.000)
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 23 of
                                        70


        period, but the Debtor have included them herein out of an abundance of caution. The
        Debtor reserve all rights with respect thereto.

        The individuals listed in item #4 of the Statements include the officers of the Debtor, which
        are the only "insiders" of the Debtor, pursuant to Bankruptcy Code § 101(31), that received
        any payments during the 12-month period preceding the Petition Date. Any information not
        disclosed by the Debtor is because the Debtor's books and records are in possession with Fox
        Industries, LLC and the Debtor and its professionals do not have access to it.

                                          *       *      *




  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,                                  PAGE 6 OF 6
  AND DISCLAIMERS REGARDING SCHEDULES AND STATEMENTS                             8232630v1 (72692.00002.000)
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 24 of
                                                70
 Fill in this information to identify the case:

 Debtor name            FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            57,551.87

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,508,922.93


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          2,566,474.80




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 25 of
                                                 70
 Fill in this information to identify the case:

 Debtor name          FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                      Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                     Current value of
                                                                                                                         debtor's interest

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
                     Lease Agreement between NL Ventures IX Congress, L.L.C. and Fox Service Company
            8.1.     II, LLC (4300 S. Congress Avenue, Austin, Travis County, Texas 78745) dated 2.01.2014                            Unknown



                     Broadway BAA, LLC successor in interest to Sealy Broadway Trade Center Partners,
            8.2.     L.P. and Fox Service Company (2511 Boardwalk, San Antonio, Texas 78217)                                          Unknown




 9.         Total of Part 2.                                                                                                              $0.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 26 of
                                                70
 Debtor         FCS Fox Commercial Services, LLC                                              Case number (If known)
                Name



     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 4300 S. Congress
                     Avenue, Austin,
                     Texas 78745                          Lease                        Unknown                                             Unknown




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 27 of
                                                70
 Debtor         FCS Fox Commercial Services, LLC                                             Case number (If known)
                Name



 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 28 of
                                                70
 Debtor          FCS Fox Commercial Services, LLC                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                         $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 29 of
                                                70
 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 30 of
                                                 70
 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          $0.00
           Angel Oliveras                                            Check all that apply.
           1150 Fernwood Road                                         Contingent
           Fischer, TX 78623-2002                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Services
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Bexar County Tax Office                                   Check all that apply.
           P.O. Box 839950                                            Contingent
           San Antonio, TX 78283                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   54719                               Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 31 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                                Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $851.87     $0.00
          Dan Rudolph                                                Check all that apply.
          68 Tuscaloosa Ave                                           Contingent
          Atherton, CA 94027                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Services
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $34,800.00    $0.00
          Darrell Whiteaker                                          Check all that apply.
          6655 Ruxton Lane                                            Contingent
          Austin, TX 78749                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Services
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $21,900.00    $0.00
          Edmond Abdelnoor II                                        Check all that apply.
          3011 Fruth St., Apt 202                                     Contingent
          Austin, TX 78705-2836                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Services
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown       Unknown
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Office                               Contingent
          P.O. Box 7346                                               Unliquidated
          Philadelphia, PA 19101-7346                                 Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 32 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                                Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          Jason E. Lomas                                             Check all that apply.
          1150 Fernwood Road                                          Contingent
          Fischer, TX 78623                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          Kenneth Pierce                                             Check all that apply.
          3602 Counselor Dr                                           Contingent
          Austin, TX 78749-3947                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Services
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          Mickey Foster                                              Check all that apply.
          13000 Pfluger Berkman Rd                                    Contingent
          Coupland, TX 78615-4902                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Services
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    Unknown
          Texas Comptroller of Public                                Check all that apply.
          Accounts                                                    Contingent
          Revenue Accounting Division -                               Unliquidated
          Bankruptcy                                                  Disputed
          P.O. 13528 Capital Station
          Austin, TX 78711
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 33 of
                                                 70
 Debtor        FCS Fox Commercial Services, LLC                                                               Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown    Unknown
            Travis County Tax Office                                 Check all that apply.
            P.O. Box 1748                                             Contingent
            Austin, TX 78767                                          Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $100,844.44
           Abbey Irrevocable Grandchildren's Trust                                  Contingent
           2500 Steiner St. Apt. 5                                                  Unliquidated
           San Francisco, CA 94115                                                  Disputed
           Date(s) debt was incurred 8/2/2020
                                                                                   Basis for the claim:     Subordinated Promissory Note III
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $211,466.67
           Abbey Revocable Living Trust                                             Contingent
           2500 Steiner St. Apt. 5                                                  Unliquidated
           San Francisco, CA 94115                                                  Disputed
           Date(s) debt was incurred 3/9/2020
                                                                                   Basis for the claim:     Subordinated Promissory Note II
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $3,692.15
           Balance Staffing Workforce                                               Contingent
           7950 Anderson Square, Suite 103                                          Unliquidated
           Austin, TX 78757                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $987.46
           Cavenders Boot City #42 (San Antonio)                                    Contingent
           303 NW Loop 410                                                          Unliquidated
           San Antonio, TX 78216                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $100,933.33
           Chris Sheffert                                                           Contingent
           PO Box 3763                                                              Unliquidated
           Park City, UT 84060                                                      Disputed
           Date(s) debt was incurred     7/31/2020                                 Basis for the claim:     Subordinated Promissory Note III
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 34 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148.23
          Cintas First Aid And Safety #F71                                    Contingent
          2525 Ridgepoint Dr., Suite 300                                      Unliquidated
          Austin, TX 78754                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,686.46
          CMC Steel Fabricators, Inc.                                         Contingent
          Attn: A/P Shared Services                                           Unliquidated
          6565 N. MacArthur Blvd., Suite 800                                  Disputed
          Irving, TX 75039-6283
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,160.03
          Commercial Metals Company                                           Contingent
          Attn: A/P Shared Services                                           Unliquidated
          6565 N. MacArthur Blvd., Suite 800                                  Disputed
          Irving, TX 75039-6283
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,616.67
          Dan Rudolph                                                         Contingent
          68 Tuscaloosa Ave                                                   Unliquidated
          Atherton, CA 94027                                                  Disputed
          Date(s) debt was incurred      1/17/2020                           Basis for the claim:    Subordinated Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,692.74
          Dan Rudolph                                                         Contingent
          68 Tuscaloosa Ave                                                   Unliquidated
          Atherton, CA 94027                                                  Disputed
          Date(s) debt was incurred      3/4/2020                            Basis for the claim:    Subordinated Promissory Note II
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,800.00
          Dan Rudolph                                                         Contingent
          68 Tuscaloosa Ave                                                   Unliquidated
          Atherton, CA 94027                                                  Disputed
          Date(s) debt was incurred      8/3/2020                            Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,568.95
          Dell Financial Service                                              Contingent
          PO Box 81577                                                        Unliquidated
          Austin, TX 78708-1577                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease and Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 35 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,156.50
          ECMC Education, Inc.                                                Contingent
          111 Washington Ave. S.                                              Unliquidated
          Suite 1400                                                          Disputed
          Minneapolis, MN 55401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,350.00
          ERP Buddies Inc                                                     Contingent
          2425 Matheson Blvd. E, Suite 120                                    Unliquidated
          Mississauga ON L4W 5K4                                              Disputed
          Canada
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,125.00
          Euler Hermes North America Insurance Co.                            Contingent
          15301 Dallas Parkway, Suite 1060                                    Unliquidated
          Addison, TX 75001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,150.13
          Fieldaware US Inc                                                   Contingent
          5000 Legacy Drive, Suite 475                                        Unliquidated
          Plano, TX 75024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,017.93
          Five Fifty Condominium Association                                  Contingent
          c/o Associa Client Service Center                                   Unliquidated
          1225 Alma Rd Ste 100                                                Disputed
          Richardson, TX 75081
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $156,956.51
          Gibson Dunn & Crutcher LLP                                          Contingent
          2001 Ross Avenue, Suite 2100                                        Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,601.38
          Grainger, Inc.                                                      Contingent
          6006 E. Ben White Blve.                                             Unliquidated
          Austin, TX 78741-7504                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 36 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,117.97
          Hackney Auto, Truck & Fleet Service, Inc                            Contingent
          11600 Manchaca Road                                                 Unliquidated
          Building #2                                                         Disputed
          Austin, TX 78748
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,410.56
          HCV Investments                                                     Contingent
          1532 W George St.                                                   Unliquidated
          Chicago, IL 60657                                                   Disputed
          Date(s) debt was incurred      3/6/2020                            Basis for the claim:    Subordinated Promissory Note II
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,197.86
          HCV Investments                                                     Contingent
          1532 W George St.                                                   Unliquidated
          Chicago, IL 60657                                                   Disputed
          Date(s) debt was incurred      8/3/2020                            Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Heriberto Mendez                                                    Contingent
          2400 Dove Drive                                                     Unliquidated
          Austin, TX 78744                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Workers' Compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,550.62
          Home Depot                                                          Contingent
          2455 Paces Ferry Road NW                                            Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28.06
          Hull Supply Co., Inc.                                               Contingent
          5117 East Cesar Chavez                                              Unliquidated
          Austin, TX 78702                                                    Disputed
          Date(s) debt was incurred 9/16/2020
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $323,333.57
          Inoca Capital Partners                                              Contingent
          2078 Prospector Road                                                Unliquidated
          Park City, UT 84060                                                 Disputed
          Date(s) debt was incurred 11.12.2020
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 37 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,028.60
          Integrated Solutions of TX                                          Contingent
          1101 S. Capital of Texas Hwy                                        Unliquidated
          Suite H-207                                                         Disputed
          Austin, TX 78746
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $160,850.00
          Jaggers Family Trust                                                Contingent
          2 Blue Oaks Ct.                                                     Unliquidated
          Portola Valley, CA 94028                                            Disputed
          Date(s) debt was incurred 1/17/2020
                                                                             Basis for the claim:    Subordinated Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,869.06
          Jaggers Family Trust                                                Contingent
          2 Blue Oaks Ct.                                                     Unliquidated
          Portola Valley, CA 94028                                            Disputed
          Date(s) debt was incurred 3/4/2020
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,800.00
          Jaggers Family Trust                                                Contingent
          2 Blue Oaks Ct.                                                     Unliquidated
          Portola Valley, CA 94028                                            Disputed
          Date(s) debt was incurred 8/3/2020
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,037.29
          JML 401K Trust                                                      Contingent
          13701 Marina Pointe Drive                                           Unliquidated
          Apt. 405                                                            Disputed
          Marina Del Rey, CA 90292
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Date(s) debt was incurred 3/9/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,831.75
          JML 401K Trust                                                      Contingent
          13701 Marina Pointe Drive                                           Unliquidated
          Apt. 405                                                            Disputed
          Marina Del Rey, CA 90292
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Date(s) debt was incurred 8/1/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,999.01
          Justin S Huscher Dynasty Trust                                      Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Date(s) debt was incurred 3/5/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 38 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,595.74
          Justin S Huscher Dynasty Trust                                      Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Date(s) debt was incurred 8/3/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,999.01
          Justin S Huscher Revocable Trust                                    Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Date(s) debt was incurred 3/5/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,595.74
          Justin S Huscher Revocable Trust                                    Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Date(s) debt was incurred 8/3/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $560.41
          Kim Paper                                                           Contingent
          9519 N Interstate Hwy 35, Suite 100                                 Unliquidated
          Austin, TX 78753                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,580.00
          Kingleman Gutter                                                    Contingent
          Address Unknown                                                     Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Services
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,541.10
          Knight Office Solutions                                             Contingent
          12961 Park Central St. 1470                                         Unliquidated
          San Antonio, TX 78216                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number       8968
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,717.50
          Maxwell Locke & Ritter LLP                                          Contingent
          401 Congress, Suite 1100                                            Unliquidated
          Austin, TX 78701                                                    Disputed
          Date(s) debt was incurred 10/22/2020
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 39 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,428.01
          Nimrod Investors                                                    Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Date(s) debt was incurred 3/5/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,197.86
          Nimrod Investors                                                    Contingent
          1540 North Lake Shore Drive                                         Unliquidated
          Apt. 12S                                                            Disputed
          Chicago, IL 60610
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Date(s) debt was incurred 8/3/2020
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NL Ventures IX Congress LLC                                         Contingent
          c/o AIC Ventures                                                    Unliquidated
          4131 North Central Expressway, Suite 820                            Disputed
          Dallas, TX 75204
                                                                             Basis for the claim:    Lease and Rental
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.00
          Occupational Health Centers of Southwest                            Contingent
          7401 Church Ranch Blvd, Unit 202                                    Unliquidated
          Broomfield, CO 80021-5576                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,015.13
          Oracle America Inc.                                                 Contingent
          500 Oracle Parkway                                                  Unliquidated
          Redwood City, CA 94065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,394.30
          Oracle Financing                                                    Contingent
          500 Oracle Parkway                                                  Unliquidated
          Redwood City, CA 94065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89.85
          POP-A-LOCK                                                          Contingent
          815 Brazos St., Unit A                                              Unliquidated
          Austin, TX 78701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 40 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $251.14
          ProMesa Enterprises Inc.                                            Contingent
          316 W US Hwy 290 Service Rd                                         Unliquidated
          Suite 500                                                           Disputed
          Austin, TX 78735
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $283.29
          Quik Print of Austin, Inc.                                          Contingent
          8508 Cross Park Drive                                               Unliquidated
          Austin, TX 78754                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,470.85
          RAR-Axis West Campus LP                                             Contingent
          222 South Riverside Plaza                                           Unliquidated
          26th Floor                                                          Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.09
          Rexel of America LLC                                                Contingent
          14951 Dallas Parkway                                                Unliquidated
          Dallas, TX 75254                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,616.67
          Robert S Hicks Jr                                                   Contingent
          405 W. 14th St.                                                     Unliquidated
          Austin, TX 78701                                                    Disputed
          Date(s) debt was incurred      1/17/2020                           Basis for the claim:    Subordinated Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,400.00
          Robert S Hicks Jr                                                   Contingent
          405 W. 14th St.                                                     Unliquidated
          Austin, TX 78701                                                    Disputed
          Date(s) debt was incurred      8/3/2020                            Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,948.60
          Sony Interactive Entertainment LLC                                  Contingent
          2207 Bridgepointe Parkway                                           Unliquidated
          San Mateo, CA 94404                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 41 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.10
          Southwest Texas Equipment Distribution                              Contingent
          1227 S St. Mary's St                                                Unliquidated
          San Antonio, TX 78210                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,609.08
          Spaulding Ridge                                                     Contingent
          846 Cherry St.                                                      Unliquidated
          Winnetka, IL 60093                                                  Disputed
          Date(s) debt was incurred      8/2/2020                            Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,006.59
          SRI Monogramming                                                    Contingent
          2303 County Road 172                                                Unliquidated
          Round Rock, TX 78681                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92.98
          Staples Advantage                                                   Contingent
          500 Staples Drive                                                   Unliquidated
          Framingham, MA 01702                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,760.00
          Steven Zenz                                                         Contingent
          2849 Lake Diane Court                                               Unliquidated
          Saint Paul, MN 55112                                                Disputed
          Date(s) debt was incurred 3/5/2020
                                                                             Basis for the claim:    Subordinated Promissory Note II
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,080.00
          Steven Zenz                                                         Contingent
          2849 Lake Diane Court                                               Unliquidated
          Saint Paul, MN 55112                                                Disputed
          Date(s) debt was incurred 8/3/2020
                                                                             Basis for the claim:    Subordinated Promissory Note III
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $798.06
          Structural Metals, Inc.                                             Contingent
          Attn: A/P Shared Services                                           Unliquidated
          6565 N. MacArthur Blvd., Suite 800                                  Disputed
          Irving, TX 75039-6283
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 42 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,868.66
          Sunbelt Rentals                                                     Contingent
          8300 S Interstate 35                                                Unliquidated
           TX 78700                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease and Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,071.00
          Tarantino Properties Inc                                            Contingent
          502 E 11th Street, Suite 400                                        Unliquidated
          Austin, TX 78701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease and Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,825.92
          Temperature Controls Systems, Inc.                                  Contingent
          3007 Longhorn Blvd., Suite 105                                      Unliquidated
          Austin, TX 78758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14.34
          Temple Welding Supply                                               Contingent
          2101 Industrial Blvd                                                Unliquidated
          Temple, TX 76504                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,752.25
          TexAir Filters /                                                    Contingent
          Air Relief Technologies, Inc.                                       Unliquidated
          5757 East Rosedale Street                                           Disputed
          Fort Worth, TX 76112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,030.00
          Texas Mutual Insurance Company                                      Contingent
          PO Box 12058                                                        Unliquidated
          Austin, TX 78711-2058                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $914.51
          Thyssenkrupp Elevator Corporation                                   Contingent
          3615 F. Willow Springs Rd                                           Unliquidated
          Austin, TX 78704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 43 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                        Case number (if known)
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $81.20
           Trans Union, LLC                                                   Contingent
           13785 Research Blvd., Suite 300                                    Unliquidated
           Austin, TX 78750                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $585.73
           ULine                                                              Contingent
           980 W Bethel Road                                                  Unliquidated
           Coppell, TX 75019                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,784.71
           Unifirst Holdings Inc                                              Contingent
           68 Jonspin Rd                                                      Unliquidated
           Wilmington, MA 01887                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $14,550.56
           Verizon Connect Fleet USA LLC                                      Contingent
           1100 Winter Street, Suite 4600                                     Unliquidated
           Waltham, MA 02451                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number      3049
                                                                             Is the claim subject to offset?    No  Yes
 3.73      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $45,475.57
           Wells Fargo                                                        Contingent
           PO Box 63020                                                       Unliquidated
           San Francisco, CA 94163                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,014.45
           Worth Hydrochem of Austin, Inc.                                    Contingent
           PO Box 8288                                                        Unliquidated
           Round Rock, TX 78683                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Pop-A-Lock
           1704 S. Congress Ave., Ste. F                                                              Line     3.47
           Austin, TX 78704
                                                                                                            Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 44 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                   Case number (if known)
              Name


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                     57,551.87
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,508,922.93

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    2,566,474.80




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 15 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 45 of
                                                 70
 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Lease Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                14 months (4.19.2022)
                                                                                       Dell Equipment Funding LP
              List the contract number of any                                          One Dell Way
                    government contract       ****235-001                              Round Rock, TX 78682


 2.2.         State what the contract or                  Lease Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                22 months (12.11.2022)
                                                                                       Dell Financial Services L.L.C.
              List the contract number of any                                          One Dell Way
                    government contract       **** 235-002                             Round Rock, TX 78682


 2.3.         State what the contract or                  Master
              lease is for and the nature of              Equity/Walkaway Lease
              the debtor's interest                       Agreement

                  State the term remaining                                             Enterprise FM Trust
                                                                                       Enterprise Fleet Management, Inc.
              List the contract number of any                                          4210 S. Congress Ave.
                    government contract                                                Austin, TX 78745


 2.4.         State what the contract or                  Master Equity Lease
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                                             Enterprise Rent-A-Car Company of Texas
                                                                                       dba Enterprise Fleet Management
              List the contract number of any                                          4210 S. Congress Ave.
                    government contract                                                Austin, TX 78745




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 46 of
                                                70
 Debtor 1 FCS Fox Commercial Services, LLC                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   D&O Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                0 days
                                                                                     Federal Insurance Company
             List the contract number of any                                         251 North Illinois, Suite 1100
                   government contract                                               Indianapolis, IN 46201-1927


 2.6.        State what the contract or                   Roberts Ayers
             lease is for and the nature of               Sublease
             the debtor's interest

                  State the term remaining                23 Days                    LEE Enterprises LLC
                                                                                     c/o Robert Ayers
             List the contract number of any                                         4300 S Congress Avenue, Suite 208
                   government contract                                               Austin, TX 78745


 2.7.        State what the contract or                   Congress Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3,675 Days                 NL Ventures IX Congress LLC
                                                                                     c/o AIC Ventures, Attn: Peter S. Carlsen
             List the contract number of any                                         4131 North Central Expressway, Suite 820
                   government contract                                               Dallas, TX 75204


 2.8.        State what the contract or                   Profound Commerce
             lease is for and the nature of               Sublease
             the debtor's interest

                  State the term remaining                23 Days
                                                                                     Profound Commerce Inc
             List the contract number of any                                         4300 S Congress Avenue, Suite 205-207
                   government contract                                               Austin, TX 78745


 2.9.        State what the contract or                   Shading Texas
             lease is for and the nature of               Sublease
             the debtor's interest

                  State the term remaining                51 Days
                                                                                     Shading Texas LLC
             List the contract number of any                                         4300 S Congress Avenue, Suite 220, 222
                   government contract                                               Austin, TX 78745




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 47 of
                                                70
 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Inoca Holdco II,                  4300 S Congress Ave., Ste. 103                                                   D
             LLC                               Austin, TX 78745                                                                  E/F
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 48 of
                                                70




 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on         February 26, 2021                        X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Thomas Kim
                                                                         Printed name

                                                                         Chief Restructuring Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 49 of
                                                70



 Fill in this information to identify the case:

 Debtor name         FCS Fox Commercial Services, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                          Operating a business                              $8,815,067.16
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                            $18,476,061.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For the fiscal year:                                                                     Operating a business                            $17,646,877.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 50 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                          Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Travis County Tax Office                                    11/23/2020                       $10,295.00          Secured debt
               P.O. Box 149328                                                                                                  Unsecured loan repayments
               Austin, TX 78714-9328                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Tax Payment

       3.2.
               Federal Insurance Company                                   01/11/2021                       $23,211.00          Secured debt
               251 North Illinois, Suite 1100                                                                                   Unsecured loan repayments
               Indianapolis, IN 46201-1927                                                                                      Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Insurance Payment

       3.3.
               R2 Advisors LLC                                             2/25/2021                          $9,375.74         Secured debt
               1518 Blake Street                                                                                                Unsecured loan repayments
               Denver, CO 80202                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    R2 Advisors LLC                                             11/04/2020                           $654.00        Services
               1518 Blake Street
               Denver, CO 80202
               CRO

       4.2.    R2 Advisors LLC                                             9/24/2020                        $30,000.00         Services
               1518 Blake Street
               Denver, CO 80202
               CRO

       4.3.    Roland Garcia                                               10/2/2020                          $9,615.38        Salary

               CEO

       4.4.    Roland Garcia                                               10/2/2020                          $1,580.00        Car Allowance

               CEO

       4.5.    Roland Garcia                                               10/2/2020                            $578.42        Benefit Allowance

               CEO

       4.6.    Roland Garcia                                               10/13/2020                           $961.54        Salary

               CEO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 51 of
                                                70
 Debtor       FCS Fox Commercial Services, LLC                                                          Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.7.    Roland Garcia                                               10/13/2020                       $14,423.07           Vacation Pay

               CEO

       4.8.    Roland Garcia                                               10/13/2020                         $2,500.00          Bonus

               CEO

       4.9.    R2 Advisors LLC                                             2/25/2021                          $9,375.74          Services
               1518 Blake Street
               Denver, CO 80202
               CRO

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Heriberto Mendez v. Fox                          EEOC (Age                  Texas Workforce                             Pending
               Commercial Services                              Discrimination)            Commission                                  On appeal
               451-2020-01085                                                              Civil Rights Division                         Concluded
                                                                                           101 East 15th Street,
                                                                                           Guadalupe CRD
                                                                                           Austin, TX 78778-0001


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 52 of
                                                70
 Debtor        FCS Fox Commercial Services, LLC                                                            Case number (if known)



               Recipient's name and address                     Description of the gifts or contributions                  Dates given                   Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss    Value of property
       how the loss occurred                                                                                                                             lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              10/29/2020          $5,076.50

                Email or website address
                www.krcl.com

                Who made the payment, if not debtor?




       11.2.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              11/17/2020        $24,922.90

                Email or website address
                www.krcl.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 53 of
                                                70
 Debtor        FCS Fox Commercial Services, LLC                                                         Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.3.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              12/14/2020       $24,629.72

                Email or website address
                www.krcl.com

                Who made the payment, if not debtor?




       11.4.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              1/22/2021          $3,955.48

                Email or website address
                www.krcl.com

                Who made the payment, if not debtor?




       11.5.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              2/11/2021          $2,460.00

                Email or website address
                www.krcl.com

                Who made the payment, if not debtor?




       11.6.    Kane Russell Coleman Logan
                PC
                5051 Westheimer Road
                10th Floor
                Houston, TX 77056                                                                                              2/12/2021          $2,460.00

                Email or website address
                ww.krcl.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 54 of
                                                70
 Debtor        FCS Fox Commercial Services, LLC                                                          Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     4300 S. Congress Avenue                                                                                   02/01/2014 to11/2020
                 Austin, TX 78745

       14.2.     2511 Broadwalk Avenue                                                                                     10/15/2009 to 11/2020
                 San Antonio, TX 78217

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Names, Addresses, E-mail Addresses and Credit Card Information
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 55 of
                                                70
 Debtor        FCS Fox Commercial Services, LLC                                                         Case number (if known)



                    401K                                                                                       EIN:   XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Retirement Savings Plan                                                                    EIN: XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was            Last balance
                Address                                         account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    Sunflower Bank                                  XXXX-4500                  Checking                                                        $0.00
                3025 Cortland Circle                                                       Savings
                Salina, KS 67401                                                           Money Market
                                                                                           Brokerage
                                                                                           Other    Credit
                                                                                          Card

       18.2.    Sunflower Bank                                  XXXX-2584                  Checking                                              $161,267.75
                3025 Cortland Circle                                                       Savings
                Salina, KS 67401                                                           Money Market
                                                                                           Brokerage
                                                                                          
                                                                                          Other Operating

       18.3.    Sunflower Bank                                  XXXX-0620                  Checking                                                        $0.00
                3025 Cortland Circle                                                       Savings
                Salina, KS 67401                                                           Money Market
                                                                                           Brokerage
                                                                                          
                                                                                          Other Collection

       18.4.    Wells Fargo                                     XXXX-1151                  Checking                                                        $0.00
                PO Box 63020                                                               Savings
                San Francisco, CA 94163
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 56 of
                                                70
 Debtor        FCS Fox Commercial Services, LLC                                                         Case number (if known)



                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.5.    Bank Midwest                                    XXXX-3234                  Checking                                                       $0.00
                PO Box 26528                                                               Savings
                Kansas City, MO 64196-6528                                                 Money Market
                                                                                           Brokerage
                                                                                          
                                                                                          Other Merechant
                                                                                          Service

       18.6.    Bank Midwest                                    XXXX-6641                  Checking                                                       $0.00
                PO Box 26528                                                               Savings
                Kansas City, MO 64196-6528                                                 Money Market
                                                                                           Brokerage
                                                                                           Other

       18.7.    Bank Midwest                                    XXXX-3226                  Checking                                                       $0.00
                PO Box 26528                                                               Savings
                Kansas City, MO 64196-6528                                                 Money Market
                                                                                           Brokerage
                                                                                          
                                                                                          Other Operating


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Eagle Self Storage                                                                                                                       No
       13760 Struthers Road                                                                                                                     Yes
       Colorado Springs, CO 80921



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 57 of
                                                70
 Debtor      FCS Fox Commercial Services, LLC                                                           Case number (if known)



      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kyle Parks                                                                                                                 Present
                    401 Congress Avenue, Suite 1100
                    Austin, TX 78701
       26a.2.       Cody Anderson                                                                                                              Present
                    401 Congress Avenue, Suite 1100
                    Austin, TX 78701
       26a.3.       Darrell Whiteaker
                    6655 Ruxton Lane
                    Austin, TX 78749

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 58 of
                                                70
 Debtor      FCS Fox Commercial Services, LLC                                                           Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.4.       Edmond (Ted) Abdelnoor
                    3011 Fruth St.
                    Apt 202
                    Austin, TX 78705-2836
       26a.5.       Lori Trujillo


       26a.6.       Fox Industries, LLC
                    2901 Industrial Blvd. east
                    Waco, TX 76705

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Maxwell Locke & Ritter                                                                                              1/1/2013 - Present
                    401 Congress Avenue, Suite 1100
                    Austin, TX 78701

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Inoca Capital Partners
                    2078 Prospector Road
                    Park City, UT 84060
       26c.2.       Lochridge Priest                                                                         Counsel has advised not to share any books
                    2901 Industrial Blvd. E                                                                  and records
                    Waco, TX 76705

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  r2 advisors llc
                    1518 Blake Street
                    Denver, CO 80202
       26d.2.       Ben Lacy
                    1900 Washington Avenue
                    c/o Ben Lacy
                    Waco, TX 76701
       26d.3.       Chris Sheffert
                    2078 Prospector Road
                    Park City, UT 84060
       26d.4.       Cody Anderson
                    401 Congress Avenue, Suite 1100
                    Austin, TX 78701



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 59 of
                                                70
 Debtor      FCS Fox Commercial Services, LLC                                                           Case number (if known)



       Name and address
       26d.5.       Kyle Parks
                    401 Congress Avenue, Suite 1100
                    Austin, TX 78701
       26d.6.       Stephen Rizzieri
                    8300 Douglas Avenue, Suite 800
                    Dallas, TX 75225
       26d.7.       Mac Bohonnon
                    2078 Prospector Road
                    Park City, UT 84060
       26d.8.       Michael Ridulfo
                    5051 Westheimer Road, 10th Floor
                    Houston, TX 77056
       26d.9.       Stacy Webre
                    2901 E. Industrial Blvd., Suite 1000
                    Waco, TX 76705
       26d.10.      Quinn Carlson
                    500 W. Madison Street
                    Chicago, IL 60661
       26d.11.      Lochridge Priest
                    2901 Industrial Blvd E
                    Waco, TX 76705

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Inoca Holdco II, LLC                           4300 S Congress Ave                                 Owner and Managing Member             100
                                                      Austin, TX 78745

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas Kim                                     1518 Blake Street                                   Chief Restructuring Officer           0.0
                                                      Denver, CO 80202



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 60 of
                                                70
 Debtor      FCS Fox Commercial Services, LLC                                                           Case number (if known)



       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Roland Garcia                                                                                      CEO                          4/1/2020 -
                                                                                                                                       10/5/2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates         Reason for
                                                                property                                                               providing the value
       30.1 r2 advisors llc
       .    1518 Blake Street
               Denver, CO 80202                                 $30,000.00                                               09/24/2020    Services

               Relationship to debtor
               CRO


       30.2 r2 advisors llc
       .    1518 Blake Street
               Denver, CO 80202                                 $654.00                                                  11/14/2020    Services

               Relationship to debtor
               CRO


       30.3 Roland Garcia
       .                                                        $9,615.38                                                10/2/2020     Salary

               Relationship to debtor
               CEO


       30.4 Roland Garcia
       .                                                        $1,580.00                                                10/2/2020     Car Allowance

               Relationship to debtor
               CEO


       30.5 Roland Garcia
       .                                                        $578.42                                                  10/2/2020     Benefit Allowance

               Relationship to debtor
               CEO


       30.6 Roland Garcia
       .                                                        $961.54                                                  10/13/2020    Salary

               Relationship to debtor
               CEO


       30.7 Roland Garcia
       .                                                        $14,423.07                                               10/13/2020    Vacation Pay

               Relationship to debtor
               CEO



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 61 of
                                                70
 Debtor      FCS Fox Commercial Services, LLC                                                           Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.8 Roland Garcia
       .                                                        $2,500.00                                                10/13/2020        Bonus

               Relationship to debtor
               CEO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Inoca Holdco II, LLC                                                                                       EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on                          February 26, 2021

                                                                        Thomas Kim
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 62 of
                                                 70




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      FCS Fox Commercial Services, LLC                                                            Case No.
                                                                                 Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




                  February 26, 2021
 Date:
                                                                      Thomas Kim/Chief Restructuring Officer
                                                                      Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 63 of
                                            70


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           Abbey Irrevocable Grandchildren's Trust
                           2500 Steiner St. Apt. 5
                           San Francisco, CA 94115


                           Abbey Revocable Living Trust
                           2500 Steiner St. Apt. 5
                           San Francisco, CA 94115


                           Angel Oliveras
                           1150 Fernwood Road
                           Fischer, TX 78623-2002


                           Balance Staffing Workforce
                           7950 Anderson Square, Suite 103
                           Austin, TX 78757


                           Bexar County Tax Office
                           P.O. Box 839950
                           San Antonio, TX 78283


                           Cavenders Boot City #42 (San Antonio)
                           303 NW Loop 410
                           San Antonio, TX 78216


                           Chris Sheffert
                           PO Box 3763
                           Park City, UT 84060


                           Cintas First Aid And Safety #F71
                           2525 Ridgepoint Dr., Suite 300
                           Austin, TX 78754


                           CMC Steel Fabricators, Inc.
                           Attn: A/P Shared Services
                           6565 N. MacArthur Blvd., Suite 800
                           Irving, TX 75039-6283


                           Commercial Metals Company
                           Attn: A/P Shared Services
                           6565 N. MacArthur Blvd., Suite 800
                           Irving, TX 75039-6283


                           Dan Rudolph
                           68 Tuscaloosa Ave
                           Atherton, CA 94027
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 64 of
                                        70



                       Darrell Whiteaker
                       6655 Ruxton Lane
                       Austin, TX 78749


                       Dell Equipment Funding LP
                       One Dell Way
                       Round Rock, TX 78682


                       Dell Financial Service
                       PO Box 81577
                       Austin, TX 78708-1577


                       Dell Financial Services L.L.C.
                       One Dell Way
                       Round Rock, TX 78682


                       ECMC Education, Inc.
                       111 Washington Ave. S.
                       Suite 1400
                       Minneapolis, MN 55401


                       Edmond Abdelnoor II
                       3011 Fruth St., Apt 202
                       Austin, TX 78705-2836


                       Enterprise FM Trust
                       Enterprise Fleet Management, Inc.
                       4210 S. Congress Ave.
                       Austin, TX 78745


                       Enterprise Rent-A-Car Company of Texas
                       dba Enterprise Fleet Management
                       4210 S. Congress Ave.
                       Austin, TX 78745


                       ERP Buddies Inc
                       2425 Matheson Blvd. E, Suite 120
                       Mississauga ON L4W 5K4
                       Canada


                       Euler Hermes North America Insurance Co.
                       15301 Dallas Parkway, Suite 1060
                       Addison, TX 75001
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 65 of
                                        70



                       Federal Insurance Company
                       251 North Illinois, Suite 1100
                       Indianapolis, IN 46201-1927


                       Fieldaware US Inc
                       5000 Legacy Drive, Suite 475
                       Plano, TX 75024


                       Five Fifty Condominium Association
                       c/o Associa Client Service Center
                       1225 Alma Rd Ste 100
                       Richardson, TX 75081


                       Gibson Dunn & Crutcher LLP
                       2001 Ross Avenue, Suite 2100
                       Dallas, TX 75201


                       Grainger, Inc.
                       6006 E. Ben White Blve.
                       Austin, TX 78741-7504


                       Hackney Auto, Truck & Fleet Service, Inc
                       11600 Manchaca Road
                       Building #2
                       Austin, TX 78748


                       HCV Investments
                       1532 W George St.
                       Chicago, IL 60657


                       Heriberto Mendez
                       2400 Dove Drive
                       Austin, TX 78744


                       Home Depot
                       2455 Paces Ferry Road NW
                       Atlanta, GA 30339


                       Hull Supply Co., Inc.
                       5117 East Cesar Chavez
                       Austin, TX 78702


                       Inoca Capital Partners
                       2078 Prospector Road
                       Park City, UT 84060
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 66 of
                                        70



                       Inoca Holdco II, LLC
                       4300 S Congress Ave., Ste. 103
                       Austin, TX 78745


                       Integrated Solutions of TX
                       1101 S. Capital of Texas Hwy
                       Suite H-207
                       Austin, TX 78746


                       Internal Revenue Service
                       Centralized Insolvency Office
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       Jaggers Family Trust
                       2 Blue Oaks Ct.
                       Portola Valley, CA 94028


                       Jason E. Lomas
                       1150 Fernwood Road
                       Fischer, TX 78623


                       JML 401K Trust
                       13701 Marina Pointe Drive
                       Apt. 405
                       Marina Del Rey, CA 90292


                       Justin S Huscher Dynasty Trust
                       1540 North Lake Shore Drive
                       Apt. 12S
                       Chicago, IL 60610


                       Justin S Huscher Revocable Trust
                       1540 North Lake Shore Drive
                       Apt. 12S
                       Chicago, IL 60610


                       Kenneth Pierce
                       3602 Counselor Dr
                       Austin, TX 78749-3947


                       Kim Paper
                       9519 N Interstate Hwy 35, Suite 100
                       Austin, TX 78753
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 67 of
                                        70



                       Kingleman Gutter
                       Address Unknown


                       Knight Office Solutions
                       12961 Park Central St. 1470
                       San Antonio, TX 78216


                       LEE Enterprises LLC
                       c/o Robert Ayers
                       4300 S Congress Avenue, Suite 208
                       Austin, TX 78745


                       Maxwell Locke & Ritter LLP
                       401 Congress, Suite 1100
                       Austin, TX 78701


                       Mickey Foster
                       13000 Pfluger Berkman Rd
                       Coupland, TX 78615-4902


                       Nimrod Investors
                       1540 North Lake Shore Drive
                       Apt. 12S
                       Chicago, IL 60610


                       NL Ventures IX Congress LLC
                       c/o AIC Ventures, Attn: Peter S. Carlsen
                       4131 North Central Expressway, Suite 820
                       Dallas, TX 75204


                       Occupational Health Centers of Southwest
                       7401 Church Ranch Blvd, Unit 202
                       Broomfield, CO 80021-5576


                       Oracle America Inc.
                       500 Oracle Parkway
                       Redwood City, CA 94065


                       Oracle Financing
                       500 Oracle Parkway
                       Redwood City, CA 94065


                       POP-A-LOCK
                       815 Brazos St., Unit A
                       Austin, TX 78701
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 68 of
                                        70



                       Pop-A-Lock
                       1704 S. Congress Ave., Ste. F
                       Austin, TX 78704


                       Profound Commerce Inc
                       4300 S Congress Avenue, Suite 205-207
                       Austin, TX 78745


                       ProMesa Enterprises Inc.
                       316 W US Hwy 290 Service Rd
                       Suite 500
                       Austin, TX 78735


                       Quik Print of Austin, Inc.
                       8508 Cross Park Drive
                       Austin, TX 78754


                       RAR-Axis West Campus LP
                       222 South Riverside Plaza
                       26th Floor
                       Chicago, IL 60606


                       Rexel of America LLC
                       14951 Dallas Parkway
                       Dallas, TX 75254


                       Robert S Hicks Jr
                       405 W. 14th St.
                       Austin, TX 78701


                       Shading Texas LLC
                       4300 S Congress Avenue, Suite 220, 222
                       Austin, TX 78745


                       Sony Interactive Entertainment LLC
                       2207 Bridgepointe Parkway
                       San Mateo, CA 94404


                       Southwest Texas Equipment Distribution
                       1227 S St. Mary's St
                       San Antonio, TX 78210


                       Spaulding Ridge
                       846 Cherry St.
                       Winnetka, IL 60093
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 69 of
                                        70



                       SRI Monogramming
                       2303 County Road 172
                       Round Rock, TX 78681


                       Staples Advantage
                       500 Staples Drive
                       Framingham, MA 01702


                       Steven Zenz
                       2849 Lake Diane Court
                       Saint Paul, MN 55112


                       Structural Metals, Inc.
                       Attn: A/P Shared Services
                       6565 N. MacArthur Blvd., Suite 800
                       Irving, TX 75039-6283


                       Sunbelt Rentals
                       8300 S Interstate 35
                       TX 78700


                       Tarantino Properties Inc
                       502 E 11th Street, Suite 400
                       Austin, TX 78701


                       Temperature Controls Systems, Inc.
                       3007 Longhorn Blvd., Suite 105
                       Austin, TX 78758


                       Temple Welding Supply
                       2101 Industrial Blvd
                       Temple, TX 76504


                       TexAir Filters /
                       Air Relief Technologies, Inc.
                       5757 East Rosedale Street
                       Fort Worth, TX 76112


                       Texas Comptroller of Public Accounts
                       Revenue Accounting Division - Bankruptcy
                       P.O. 13528 Capital Station
                       Austin, TX 78711
21-10131-tmd Doc#1 Filed 02/28/21 Entered 02/28/21 19:11:04 Main Document Pg 70 of
                                        70



                       Texas Mutual Insurance Company
                       PO Box 12058
                       Austin, TX 78711-2058


                       Thyssenkrupp Elevator Corporation
                       3615 F. Willow Springs Rd
                       Austin, TX 78704


                       Trans Union, LLC
                       13785 Research Blvd., Suite 300
                       Austin, TX 78750


                       Travis County Tax Office
                       P.O. Box 1748
                       Austin, TX 78767


                       ULine
                       980 W Bethel Road
                       Coppell, TX 75019


                       Unifirst Holdings Inc
                       68 Jonspin Rd
                       Wilmington, MA 01887


                       Verizon Connect Fleet USA LLC
                       1100 Winter Street, Suite 4600
                       Waltham, MA 02451


                       Wells Fargo
                       PO Box 63020
                       San Francisco, CA 94163


                       Worth Hydrochem of Austin, Inc.
                       PO Box 8288
                       Round Rock, TX 78683
